DETAILED ACTION

Allowable Subject Matter
Claims 1 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest that the Shigella bacteria is discriminated based on the mass-to-charge ratio m/z of at least one of ribosomal proteins L29 and L13 and ribosomal proteins L31 and L13 as recited in claim 1; Shigella flexneri of the Shigella bacteria is discriminated based on the mass-to-charge ratio m/z of at least one of ribosomal proteins L31 and L29 as recited in claim 16; Shigella sonnei of the Shigella bacteria is discriminated based on the mass-to-charge ratio m/z of at least a ribosomal protein L13 as recited in claim 17; or Shigella boydii of the Shigella bacteria is discriminated based on the mass-to-charge ratio m/z of at least one of ribosomal proteins L25, HNS, and L13 as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797